United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-835
Issued: September 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal from a September 20, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by OWCP.
The last merit decision of record was OWCP’s September 20, 2010 decision. Because more than
180 days elapsed between the last merit decision to the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On April 27, 2004 appellant, then a 55-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on October 6, 2003 he sustained a strained lower back when he
was pushing a wire cage full of mail. OWCP accepted the claim for lumbar herniated disc at
L5-S1. Appellant returned to work with light-duty restrictions as of March 22, 2006.
On February 5, 2010 appellant filed a claim for compensation (Form CA-7) for leave
without pay for the period July 5, 2007 to February 4, 2010, requesting a total of 68 hours of
wage-loss compensation as a result of his disability.3
Appellant submitted duty status reports (Form CA-17) dated June 13, 2007 to July 23,
2009 from Dr. Amanda C. Zaide, a treating physician, who advised that appellant could return to
work under limited duty with restrictions of no lifting over 25 pounds and intermittent standing,
walking, sitting, kneeling and twisting.
In school/work notes dated July 5, 2007 to February 3, 2010, Dr. Zaide stated that
appellant was unable to work on July 5 and 6, 2007, March 20, 21, 30 and 31, 2008 and
February 3, and 4, 2010 due to his medical condition of severe low back pain.
In medical reports dated September 24 and December 3, 2009, Dr. Joseph J. Czerkawski,
Board-certified in sports medicine, reported that appellant had a long history of chronic low back
pain. He noted a disc herniation at L5-S1 in 2004 as well as underlying degenerative disease.
Upon physical examination, Dr. Czerkawski diagnosed L5-S1 chronic disc herniation with
temporary exacerbation and lumbar spondylosis with disc herniation. He recommended that
appellant continue on light duty with permanent restrictions and be treated with physical therapy.
Physical therapy notes from Heartland Rehabilitation Services dated October 15 to
November 19, 2009 were submitted documenting appellant’s treatment for his lumbar disc
displacement.
By letter dated February 12, 2010, OWCP requested that appellant submit additional
medical evidence to establish his claim for disability for the period July 5, 2007 to
February 4, 2010.
In a February 24, 2010 medical report, Dr. Czerkawski opined that appellant’s disc
protrusion at L4-5 probably had central and bilateral foraminal stenosis which was worsening.
He recommended a magnetic resonance imaging (MRI) scan and released appellant to work on a
modified basis.
In a March 10, 2010 diagnostic report, Dr. David Ludwig, a Board-certified diagnostic
radiologist, reported that appellant’s lumbar MRI scan showed disc space narrowing, disc
3

In a February 6, 2010 time analysis (Form CA-7a), appellant requested wage-loss compensation for July 5 to 6,
2007, February 15 and March 20, 21, 2008, December 30 and 31, 2008, February 3 and 4, 2010. He requested four
hours of leave without pay for a doctor’s visit on February 15, 2008 and eight hours of leave without pay for each of
the remaining dates. The Board notes that, by letter dated September 13, 2011, appellant requested that OWCP
remove his request for leave without pay for his four-hour doctor’s visit on February 15, 2008.

2

desiccation and broad-based disc protrusion at L4-5 creating mild-to-moderate bilateral neural
foraminal stenosis.
By decision dated April 1, 2010, OWCP denied appellant’s claim for disability for the
period July 5, 2007 to February 4, 2010.
On April 13, 2010 appellant requested review of the written record before the Branch of
Hearings and Review. He stated that Dr. Zaide’s off-work notes were sufficient to establish his
compensation for disability.
In support of his request, appellant submitted treatment notes from Oak Hill Family Care
Center dated July 5, 2007, March 20 to December 30, 2008 and February 3, 2010. His physician
noted that he suffered from chronic low back pain and radiculopathy and needed an off-work
note.
In a May 12, 2010 medical report, Dr. Liberto Colombo, a doctor of osteopathic
medicine, reported that appellant continued to suffer from back pain and diagnosed lumbosacral
herniated disc. He recommended that appellant resume work with restrictions.
By decision dated September 20, 2010, the Branch of Hearings and Review affirmed the
April 1, 2010 OWCP decision denying appellant’s claim for disability for the period July 5, 2007
to February 4, 2010.
By letter dated September 13, 2011, appellant requested reconsideration of OWCP’s
decision and stated that he was enclosing patient notes from his physician which would support
his claim for disability.
Appellant resubmitted physical therapy progress notes and treatment notes dated July 5,
2007, March 20 to December 30, 2008 and February 3, 2010 from Oak Hill Family Care Center
already of record. He also submitted a number of physical therapy progress notes from the Back
Institute dated May 12, 2004 to August 16, 2011 documenting his treatment.
In a December 8, 2010 medical report, Dr. Gerard M. Gerling, a Board-certified
neurologist, reported that appellant complained of pain in his back starting seven years ago and
was on light-duty status. He noted that MRI scans showed degenerative spondylosis of the
lumbar spine compatible with his age but no evidence of an injury. Upon physical examination,
Dr. Gerling reported that appellant had no neurologic deficits.
In a March 29, 2011 medical report, Dr. Ronak Patel, a doctor of osteopathic medicine,
reported that appellant complained of continuous lower back pain which began on
October 6, 2003. He noted that appellant was working at the employing establishment in 2003
when he injured his back after pushing a large and heavy container. Dr. Patel diagnosed lumbar
degenerative disc disease, lumbar disc dessication and lumbar foraminal stenosis, recommending
epidural steroid injections.
In a May 6, 2011 medical report, Dr. L.D. Atkinson, Board-certified in occupational
medicine, reported that appellant injured his back on October 6, 2003 when he was pushing a
case full of mail that was approximately 600 pounds. Appellant complained of continued and
3

constant lower back pain. Upon review of appellant’s diagnostic tests, Dr. Atkinson diagnosed
degenerative disc disease of the lumbar spine and degenerative osteoarthritis of the lumbar spine.
He further noted that appellant had a history of herniated L5-S1 disc, presumably from the
October 6, 2003 work-related injury, which had been resorbed. Dr. Atkinson opined that
appellant’s symptoms were not a result of his herniated disc problem because the injury occurred
seven years ago before his symptoms ever started. He concluded that appellant’s degenerative
osteoarthritis and degenerative disc disease were the cause of his continued low back pain and
radicular symptoms, advising that his work-related injury should be closed out.
In medical reports dated May 12 and August 15, 2011, Dr. Alberto Castiel, Boardcertified in family medicine, reported that appellant had a 10-year history of low back pain and
noted an October 6, 2003 work-related injury when he was pushing a 600-pound wire cage. He
diagnosed degenerative disc disease, spondylosis, lumbargo with radiculopathies and
degenerative joint disease. Dr. Castiel opined that appellant was most likely suffering from
degenerative changes associated with the work-related injury.
By decision dated September 20, 2011, OWCP denied appellant’s request for
reconsideration finding that he neither raised substantive legal questions nor included new and
relevant evidence. It noted that the only evidence submitted were duplicate copies of treatment
notes from Oak Hill Family Care Center dated July 5, 2007, March 20 to December 30, 2008 and
February 3, 2010 and appellant’s September 13, 2011 narrative statement.
LEGAL PRECEDENT
To reopen a case for merit review under section 8128(a), the evidence or argument
submitted by a claimant must: (1) show that OWCP erroneously applied or interpreted a specific
point of law; (2) advance a relevant legal argument not previously considered by OWCP; or
(3) constitute relevant and pertinent new evidence not previously considered by OWCP.4
Section 10.608(b) of OWCP regulations provide that, when an application for reconsideration
does not meet at least one of the three requirements enumerated under section 10.606(b)(2),
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.5
ANALYSIS
The Board finds that this case is not in posture for decision.
In its September 20, 2011 denial of appellant’s reconsideration request, OWCP noted that
the only evidence submitted were duplicate copies of treatment notes from Oak Hill Family Care
Center dated July 5, 2007, March 20 to December 30, 2008 and February 3, 2010 and his
September 13, 2011 narrative statement. However, the record reflects that OWCP received new
medical evidence from appellant prior to the issuance of its September 20, 2011 decision
denying his request for reconsideration.
4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

4

OWCP properly noted that appellant submitted treatment notes from Oak Hill Family
Care Center dated July 5, 2007, March 20 to December 30, 2008 and February 3, 2010 already of
record. However, in support of his reconsideration request, appellant also submitted new
evidence in the form of a December 8, 2010 report from Dr. Gerling, a March 29, 2011 report
from Dr. Patel, a May 6, 2011 report from Dr. Atkinson, medical reports dated May 12 and
August 15, 2011 from Dr. Castiel, as well as physical therapy progress notes dated May 12, 2004
to August 16, 2011. OWCP did not note receipt or consideration of the above-listed medical
reports.
The underlying issue presented is whether appellant was disabled during the period
July 5, 2007 to February 4, 2010. The additional medical reports he submitted with his
September 13, 2011 reconsideration request did address his continuing status, commencing on
the date of injury.
The Board finds that OWCP, in its September 20, 2011 decision, did not review the
above-listed medical reports which were received prior to the issuance of the September 20,
2011 decision. As the Board’s decisions are final as to the subject matter appealed, it is crucial
that all evidence relevant to the subject matter of the claim which was properly submitted to
OWCP prior to the time of issuance of its final decision be reviewed and addressed by OWCP.6
Because OWCP did not consider the new medical evidence submitted by appellant, the Board
cannot review such evidence for the first time on appeal.7
For these reasons, the case will be remanded to OWCP to enable it to properly consider
all of the evidence submitted at the time of the September 20, 2011 decision. Following such
further development as OWCP deems necessary, it shall issue an appropriate decision on the
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

6

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB
439 (1994).
7

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2011 decision be set aside and
the case remanded to the Office Workers’ Compensation Programs for further proceedings
consistent with this opinion.
Issued: September 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

